This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 83
The People &c.,
            Respondent,
        v.
Phillip Wright,
            Appellant.




          Mark W. Vorkink, for appellant.
          Jean M. Joyce, for respondent.
          National Association of Criminal Defense Lawyers,
amicus curiae.




MEMORANDUM:
          The order of the Appellate Division should be reversed
and a new trial ordered.
          Defendant Phillip Wright challenges his conviction of
second-degree criminal possession of a weapon (Penal Law § 265.03
[3]) on the ground that the trial court erred in denying his for-


                              - 1 -
                                 - 2 -                            No. 83

cause challenge to a prospective juror.       Pursuant to CPL 270.20
(1) (b), a prospective juror may be challenged for cause if the
juror evinces "a state of mind that is likely to preclude [the
juror] from rendering an impartial verdict based upon the
evidence adduced at the trial" (CPL 270.20 [1] [b]).         Here, the
prospective juror's statements raised serious doubt regarding her
ability to be unbiased, and the trial court did not inquire
further to obtain unequivocal assurance that she could be fair
and impartial (see People v Chambers, 97 NY2d 417, 419 [2002];
People v Johnson, 94 NY2d 600, 614 [2000]).       Under the
circumstances of this case, where it was error to deny
defendant's challenge for cause and he eventually exhausted his
peremptory challenges, defendant's conviction should be reversed
and a new trial ordered (CPL 270.20[2]; see also People v
Nicholas, 98 NY2d 749 [2002]).    Given our decision, we do not
reach defendant's challenge to the legality of his sentence.
*   *   *   *   *   *   *   *     *      *   *   *   *   *    *   *      *
Order reversed and a new trial ordered, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia,
Wilson and Feinman concur.

Decided October 12, 2017




                                 - 2 -